CONSIGNMENT AGREEMENT

CONSIGNMENT AGREEMENT made as of the 11th day of July, 2006 by and between
SOVEREIGN PRECIOUS METALS, LLC, a Rhode Island limited liability company
("Consignor") with offices at One Financial Plaza, Providence, Rhode Island
02903; and TECHNITROL, INC., a Pennsylvania corporation with offices at 1210
Northbrook Drive, Suite 470, Trevose, Pennsylvania 19053 ("Technitrol") and AMI
DODUCO, INC., a Pennsylvania corporation with office at Murray Corporate Park,
1003 Corporate Drive, Export, Pennsylvania 15632 ("AMI") (Technitrol and AMI are
hereinafter individually and collectively referred to as "Customer").



1. Commodities Consigned; Insurance and Risk of Loss; Title. (a) Commodities
consigned hereunder will consist of silver bullion, minimum degree of fineness
of 99.99% in bars of approximately 1,000 troy ounces each. EXCEPT AS PROVIDED
ABOVE, AND EXCEPT FOR A WARRANTY THAT CONSIGNOR SHALL HAVE TITLE TO THE
COMMODITIES AT THE TIME THAT CUSTOMER SHALL PURCHASE SUCH COMMODITIES FROM
CONSIGNOR AND WITHDRAW SUCH COMMODITIES FROM CONSIGNMENT AS HEREINAFTER
PROVIDED, CONSIGNOR MAKES NO REPRESENTATION OR WARRANTY OF ANY KIND, EXPRESS OR
IMPLIED, AS TO MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE OR ANY OTHER
MATTER, AND CONSIGNOR DISCLAIMS ALL SUCH WARRANTIES. Commodities shall be
consigned in amounts as requested by Customer from time to time. At no time
shall the value of consigned commodities exceed (i) $40,000,000; (ii)
$45,000,000, provided, however, all amounts in excess of $40,000,000 shall be
collateralized, to the satisfaction of the Consignor, by a pledge of cash by the
Customer to the Consignor in an amount not less than the fair market value of
silver outstanding in excess of $40,000,000 and shall be documented in form and
of substance acceptable to the Consignor; (iii) such limit as the parties may
agree upon; or (iv) such limit as Consignor may approve in its sole discretion
("Consignment Limit").



(b) Each delivery of commodities shall be at Customer's expense and, if Customer
shall select the carrier for any such delivery, Customer shall bear the risk of
any loss by such carrier. Following the delivery of commodities to Customer, or
to such other location as may be agreed upon from time to time by the parties
hereto, Customer shall insure the commodities to their full value against all
risks of loss and shall, as between Consignor and Customer, accept all risk of
loss until their purchase or return to Consignor.



(c) Title to consigned commodities shall remain in Consignor until commodities
are purchased and withdrawn from consignment. Commodities are deemed to be on
consignment until paid for in full, whereupon title to such commodities shall
pass to Customer.



(d) Customer shall deliver to Consignor a letter certifying the names of persons
(each an "Authorized Representative") authorized to transact consignment and
other transactions hereunder. Any person identifying himself or herself as an
Authorized Representative may effect transactions hereunder. Consignor shall
have no obligation to ascertain whether the person is in fact an Authorized
Representative or is in fact authorized to effect the transaction. Consignor may
verify any request for a transaction. Customer authorizes Consignor to record
all requests Consignor may receive from Customer or any person purporting to act
on behalf of Customer.



(e) Consignor is obligated to engage only in transactions involving commodities
in units, fineness and quantities it customarily maintains in its inventory, but
Consignor may from time to time agree to other types of transactions.
Commodities in the possession or control of Customer or a third party for the
account of Customer shall constitute consigned commodities hereunder
notwithstanding such commodities: (i) are in alloyed form or contained in raw
materials, work in process or finished goods; (ii) are delivered to or credited
to the account of Customer by a third party in exchange for or in consideration
of commodities delivered by Consignor to such third party; or (iii) are sold by
Customer to Consignor and then consigned back to Customer.



2. Valuation. For purposes of this Agreement the value of silver bullion shall
be determined on the basis of the London Bullion Market Association's silver
fixing price for such commodity on the valuation date, or if no price is
available for such date, then on the basis of said published price for the
previous day for which such price was available. Should the London Bullion
Market Association discontinue or alter its practice of quoting a price for
silver on any day for which such a price is necessary for the purposes hereof,
Consignor shall announce a substituted index commonly used in the trade to
become the method of valuation hereunder.



3. Payments by Customer.



(a) During such time as consigned commodities are consigned to Customer
hereunder and until the same are withdrawn from consignment and paid for in full
by Customer as hereinafter provided, Customer will pay to Consignor a fee
computed daily on the value of such consigned commodities at such rate or rates
as Consignor shall specify in writing to Customer, and as such rates may change
from time to time upon notice to Customer, such fee to be accrued on a daily
basis and paid to Consignor not later than the tenth (10th) day of each month. A
consignment fee calculated in accordance with this subparagraph shall be known
as a "Floating Consignment Fee".



(b) During such time as consigned commodities are consigned to Customer
hereunder and until the same are withdrawn from consignment and paid for in full
by Customer as hereinafter provided and provided that no Event of Default (as
hereinafter defined) has occurred and is then continuing, instead of paying the
Floating Consignment Fee set forth above, Customer may elect to pay to Consignor
a Fixed Consignment Fee with respect to consigned commodities in accordance with
the following:



(i) Such Fixed Consignment Fee shall be calculated for a certain specific
quantity of consigned commodities consigned to Customer for a certain specific
Consignment Period at a rate announced by Consignor from time to time upon the
request of Customer. The quantity and type of consigned commodities, and the
Consignment Period shall be selected by Customer and consented to by Consignor.
Once the specific quantity and type of consigned commodities and the specific
Consignment Period have been selected and the consignment fee determined, such
selections shall be irrevocable and binding on Customer and shall obligate
Customer to accept the consignment requested from Consignor in the amount and
for the Consignment Period specified.



(ii) The Fixed Consignment Fee shall be accrued on a daily basis and paid to
Consignor not later than the tenth (10th) day of each month.



(c) At such time as Customer shall request the consignment and delivery of
consigned commodities under this Agreement, it shall become obligated to pay to
Consignor a market premium per troy ounce as announced by Consignor at the time
of such consignment ("Market Premium"). Such payment is to be made within ten
(10) days after Customer's receipt of Consignor's monthly invoice by bank wire
to a bank of Consignor's choice. At such time as Customer shall purchase and
withdraw consigned commodities from consignment under this Agreement, it shall
become obligated to pay to Consignor: (i) a purchase price computed in
accordance with Paragraph 2 hereof if such purchase is effected by Customer
prior to 2:30 p.m., Greenwich Mean Time, on any Business Day; or (ii) such other
purchase price as shall be mutually agreed upon by Consignor and Customer
("Purchase Price Payment"). The purchase of all consigned commodities bearing a
Fixed Consignment Fee shall take place on the last day of the Consignment Period
relating thereto. All Purchase Price Payments are to be made within two (2)
Business Days after such purchase by bank wire to a bank of Consignor's choice,
provided, however, title to such consigned commodities shall not pass until the
making of such Purchase Price Payment. Consigned commodities shall be deemed to
have been purchased and withdrawn from consignment at such time as Customer
shall notify Consignor that it elects to purchase such consigned commodities
from Consignor.



(d) Customer hereby agrees to pay upon demand: (i) interest on any Purchase
Price Payment not paid when due hereunder at a rate per annum equal to the
floating Prime Rate (as hereinafter defined) of Sovereign Bank ("Bank"), plus
five percent (5%), from the date of delinquency until payment in full; and (ii)
interest on any Consignment Fees, Market Premium or any other amount due
hereunder not paid when due hereunder at a rate per annum equal to the floating
Prime Rate (as hereinafter defined) of Sovereign Bank ("Bank"), plus five
percent (5%), from the date of delinquency until payment in full. For the
purposes hereof, the term "Prime Rate" shall mean the variable per annum rate of
interest so designated from time to time by Bank as its prime rate. The Prime
Rate is a reference rate and does not necessarily represent the lowest or best
rate being charged to any customer. All payments made under this Agreement shall
be made by Customer to Consignor at the address of Consignor set forth above or
at such other place as Consignor may from time to time specify, in writing in
lawful currency of the United States of America in immediately available funds,
without counterclaim or setoff and free and clear of, and without any deduction
or withholding for, any taxes or other payments. If any payment hereunder
becomes due on a day that is not a Business Day, the due date of such payment
shall be extended to the next succeeding Business Day, and such extension of
time shall be included in computing interest and fees in connection with such
payment. All payments shall be applied first to the payment of all fees and
other amounts due Consignor (including Market Premiums but excluding the
purchase price of commodities hereunder and Consignment Fees), then to accrued
Consignment Fees, and the balance on account of the outstanding purchase price
of commodities hereunder; provided, however, that after the occurrence of an
Event of Default, payments will be applied to the obligations of Customer to
Consignor as Consignor determines in its sole discretion.



(e) Customer may elect from time to time to convert any outstanding Floating
Consignment Fee consignment to a Fixed Consignment Fee consignment and to
convert any outstanding Fixed Consignment Fee consignment to a Floating
Consignment Fee consignment, provided, however, that: (i) with respect to any
such conversion of a Fixed Consignment Fee consignment into a Floating
Consignment Fee consignment, such conversion shall only be made on the last day
of the Consignment Period with respect thereto; provided, however, in the event
of any governmental action pursuant to Paragraph 3 (k) hereof, Customer may make
a conversion prior to the last day of any such Consignment Period; (ii) with
respect to any such conversion of a Floating Consignment Fee consignment to a
Fixed Consignment Fee consignment, Customer shall give Consignor at least two
(2) Eurodollar Business Days' prior notice by telephone or by electronic mail of
the day on which such election is effective; and (iii) no consignment may be
converted into a Fixed Consignment Fee consignment when Consignor has declared
the existence of an Event of Default hereunder. Customer shall give to Consignor
telephonic notice (confirmed in writing by Customer) of its decision to convert
an outstanding consignment. All or any part of outstanding consignments under
this Agreement may be converted as provided herein. Each such request shall be
irrevocable by Customer.



(f) Any Fixed Consignment Fee consignments may be continued as such upon the
expiration of a Consignment Period with respect thereto by giving to Consignor
telephonic notice (confirmed in writing by Customer) of Customer's decision to
continue an outstanding consignment as such; provided, however, that no Fixed
Consignment Fee consignment may be continued as such when Consignor has declared
the existence of an Event of Default hereunder, but shall be automatically
converted to a Floating Consignment Fee consignment on the last day of the first
Consignment Period relating thereto ending during the continuance of such Event
of Default.



(g) In the event that Customer does not notify Consignor of its election
hereunder with respect to any consignment, such consignment shall be
automatically converted to a Floating Consignment Fee consignment at the end of
the applicable Consignment Period.



(h) In the event, prior to the commencement of any Consignment Period relating
to any Fixed Consignment Fee consignment, Consignor shall determine in good
faith that adequate and reasonable methods do not exist for ascertaining the
Fixed Consignment Fee that would otherwise determine the rate of interest to be
applicable to any Fixed Consignment Fee consignment during any Consignment
Period, Consignor shall forthwith give notice of such determination (which shall
be conclusive and binding on Customer) to Customer. In such event: (a) any
request for a Fixed Consignment Fee consignment shall be automatically withdrawn
and shall be deemed a request for a Floating Consignment Fee consignment; (b)
each Fixed Consignment Fee consignment will automatically, on the last day of
the then current Consignment Period thereof, become a Floating Consignment Fee
consignment; and (c) the obligations of Consignor to make Fixed Consignment Fee
consignments shall be suspended until Consignor determines that the
circumstances giving rise to such suspension no longer exist, whereupon
Consignor shall so notify Customer.



(i) Notwithstanding any other provisions herein, if any present or future law,
regulation, treaty or directive or in the interpretation or application thereof
shall make it unlawful for Consignor to make or maintain Fixed Consignment Fee
consignments, Consignor shall forthwith give notice of such circumstances to
Customer and thereupon: (a) the agreement of Consignor to make Fixed Consignment
Fee consignments shall forthwith be suspended; and (b) the Fixed Consignment Fee
consignments then outstanding shall be converted automatically to Floating
Consignment Fee consignments on the last day of each Consignment Period
applicable to such Fixed Consignment Fee consignments or within such earlier
period as may be required by law.



(j) Customer shall indemnify Consignor and hold Consignor harmless from and
against any loss, cost or expense that Consignor may sustain or incur as a
consequence of: (a) default by Customer in payment of any Fixed Consignment Fee
consignments as and when due and payable (including, without limitation, as a
result of prepayment or late payment of the purchase price for the consigned
commodities or the acceleration of the consignment facility indebtedness
pursuant to the terms of this Agreement), which expenses shall include any such
loss or expense arising from interest or fees payable by Consignor to a
consignor or lender of commodities or funds obtained by Consignor in order to
make or maintain its Fixed Consignment Fee consignments; (b) default by Customer
in taking a consignment or conversion after Customer has given (or is deemed to
have given) its request therefore; and (c) the purchase of consigned commodities
bearing a Fixed Consignment Fee or the making of any conversion of any such
consignment to a Floating Consignment Fee consignment on a day that is not the
last day of the applicable Consignment Period with respect thereto, including
interest or fees payable by Consignor to a consignor or lender of commodities or
funds obtained by Consignor in order to make or maintain any such consignments.



(k) If any present or future applicable law, which expression, as used herein,
includes statutes, rules and regulations thereunder and interpretations thereof
by any competent court or by any governmental or other regulatory body or
official charged with the administration or the interpretation thereof and
requests, directives, instructions and notices at any time or from time to time
hereafter made upon or otherwise issued to Consignor by any central bank or
other fiscal, monetary or other authority (whether or not having the force of
law), shall:



(i) If Company's action(s) cause subject Consignor to be subject to any tax
(except for taxes on income or profits), levy, impost, duty, charge, fee,
deduction or withholding of any nature with respect to this Consignment
Agreement or this consignment facility, or



(ii) materially change the basis of taxation (except for changes in taxes on
income or profits) of payments to Consignor of the principal of or the interest
on this consignment facility or any other amounts payable to Consignor under
this Consignment Agreement, or



(iii) impose on Consignor any other conditions or requirements with respect to
this Consignment Agreement, this consignment facility or any class of loans or
commitments of which this consignment facility forms a part;



and the result of any of the foregoing is, following the date hereof:



(i) to increase the cost to Consignor of making, funding, issuing, renewing,
extending or maintaining this consignment facility, or



(ii) to reduce the amount of principal, interest or other amount payable to
Consignor hereunder on account of this consignment facility, or



(iii) to require Consignor to make any payment or to forego any interest or
other sum payable hereunder, the amount of which payment or foregone interest or
other sum is calculated by reference to the gross amount of any sum receivable
or deemed received by Consignor for Customer hereunder;



then, and in each such case, Customer will, upon demand by Consignor, at any
time and from time to time and as often as the occasion therefore may arise, pay
to Consignor such additional amounts as will be sufficient to compensate
Consignor for such additional cost, reduction, payment or foregone interest or
other sum.



(l) Upon the occurrence of any of the events set forth in Paragraph 3(i),
Paragraph 3(j) or Paragraph 3(k) hereof, Consignor shall provide to Customer a
certificate setting forth any additional amounts payable pursuant thereto,
together with a brief explanation of such amounts.



4. Maintenance of Consignment Limit. If the value of commodities on consignment
at any time exceeds the Consignment Limit, Customer will promptly either (a)
purchase and withdraw from consignment (and make payment to Consignor as
provided in Paragraph 3), a quantity of consigned commodities which has an
aggregate value sufficient to result in the value of the remaining consigned
commodities to be less than the Consignment Limit, or (b) deliver to Consignor
sufficient of such consigned commodities to achieve the same result. Any such
delivery shall be at Customer's expense and risk.



5. True Consignment. This Agreement shall provide for a true consignment and all
transactions hereunder shall constitute true consignments of commodities.



6. Warranties. Customer warrants and represents to Consignor (which warranties
and representations shall survive the execution of this Agreement and the
delivery of consigned commodities to Customer) that:



(a) Customer (i) is duly organized, validly existing and in good standing under
the laws of the Commonwealth of Pennsylvania; and (ii) has the corporate power
and authority to execute, deliver and perform this Agreement and to carry on
business as now conducted. The execution, delivery and performance by Customer
of the terms of this Agreement have been authorized by all requisite corporate
action and will not violate the charter or bylaws of Customer or any document to
which it is a party or by which it is bound. This Agreement constitutes the
legal, valid and binding obligation of Customer enforceable in accordance with
its terms.



(b) No Event of Default, as defined herein, and no event which, with the passage
of time or the giving of notice, would become an Event of Default, has occurred
and is continuing. No statement made by or on behalf of Customer herein or in
any writing furnished to Consignor contains an untrue statement of material fact
or omits any material fact necessary to make such statement not misleading.



7. Affirmative and Negative Covenants. Customer covenants, from the date hereof
until payment and performance of all obligations of Customer hereunder, Customer
shall:



(a) Do all things necessary to keep in full force and effect its corporate
existence; and not dissolve or liquidate and not change its corporate name
unless it has provided Consignor with thirty (30) days prior written notice
thereof.



(b) Not create, incur, assume or suffer to exist any mortgage, security
interest, pledge, lien or other encumbrance on any of the consigned commodities
or on any products or inventory which contains consigned commodities.



(c) Should the Customer fail to file annual financial statements within ninety
(90) days of the Customer's fiscal year end, and/or fail to file quarterly
financial statements within thirty (30) day of the Customer's financial quarter
ends with the Securities and Exchange Commission, then the Customer shall be
required to Furnish to Consignor: (i) within ninety (90) days after the end of
each of Customer's fiscal years, a copy of Customer's annual report, the
financial statements contained therein prepared by an independent certified
public accountant acceptable to Consignor, inclusive of consolidating financial
statements; (ii) within thirty (30) days after the Customer's financial quarter
end(s) the financial statements contained therein prepared by an independent
certified public accountant acceptable to Consignor, inclusive of consolidating
financial statements; (iii) annual consolidating financial statements within
ninety (90) days after the end of each of Customer's fiscal years, and (iv) such
additional information regarding the location and use of consigned commodities
by Customer as Consignor may reasonably request.



8. Conditions to Consignor's Obligation to Consign. The obligation of Consignor
to deliver and/or consign commodities hereunder is subject to the following
conditions precedent: (a) the representations and warranties in Paragraph 6
shall be true and correct on and as of the date hereof and the date each
consignment is requested and is to occur; and (b) no Event of Default, nor any
event which upon notice or lapse of time or both would constitute an Event of
Default, shall have occurred and be continuing.



9. Default. In case of the occurrence of any one or more of the following events
(each an "Event of Default"):



(a) default in the payment or performance of any of Customer's material
obligations or agreements hereunder which, in the case of a performance default
is not cured within 30 (thirty) days after written notice of such default from
Consignor; or



(b) any representation or warranty made herein or in any document furnished in
connection with this Agreement shall prove to be false or misleading in any
material respect; or



(c) Customer shall make an assignment for the benefit of creditors; file or
suffer the filing of any voluntary or involuntary petition under any chapter of
the Bankruptcy Code; apply for or permit the appointment of a receiver, trustee
or custodian of any of its property or business; become insolvent or suffer the
entry of an order for relief under Title 11, United States Code; or make an
admission of its inability to pay its debts as they become due; or



(d) the occurrence of any material loss, theft or destruction of or damage to
any of the consigned commodities; or the occurrence of any attachment on any of
the consigned commodities; or



(e) the occurrence of any Event of Default as defined in that certain Credit
Agreement dated as of October 14, 2005 (the "Credit Agreement") by and among
Customer, certain subsidiaries of Customer, Bank of America, N.A. and the
Lenders (as defined in the Credit Agreement), as the same may be amended and/or
amended and restated from time to time, that causes any or all of the
Obligations (as defined in the Credit Agreement) to be immediately due and
payable;



then in any such event (i) the obligations of Consignor hereunder shall, at
Consignor's option, terminate, (ii) Customer shall promptly return to Consignor
all commodities theretofore consigned to but not purchased and paid for by
Customer, and (iii) all Customer's obligations to Consignor shall become and be
immediately due and payable without presentment, demand or notice, all of which
are hereby expressly waived, notwithstanding any credit or time allowed to
Customer or any agreement to the contrary. Customer shall, at Consignor's
request, immediately assemble all consigned commodities, and Consignor may go
upon Customer's premises during normal business hours to take immediate
possession thereof. Customer shall pay all reasonable legal expenses and
attorneys' fees incurred by Consignor in enforcing Consignor's rights, powers
and remedies under this Agreement. No failure or delay on Consignor's part to
exercise or to enforce any of its rights hereunder or to require strict
compliance with the terms hereof and no course of conduct on Consignor's part
shall constitute a waiver or relinquishment of any rights hereunder. Consignor's
recourse shall be limited to outstanding obligations, consignment fees, any
previously agreed upon outstanding invoices, and any reasonable legal expenses
incurred.



10. Termination; Return of Commodities. Consignor or Customer may terminate this
Agreement upon thirty (30) days prior written notice. Upon the giving of such
notice or at any time thereafter, Consignor may, at its option, suspend or
terminate its obligation to consign or deliver commodities hereunder. Upon
termination of this Agreement, Customer shall, within forty-eight (48) hours
following the request of Consignor, deliver to Consignor, at Customer's expense
and risk, any commodities consigned but not purchased and paid for in full.



11. Expenses. Customer shall pay on demand all reasonable expenses of Consignor
in connection with the preparation, default, collection, waiver or amendment of
terms, or in connection with Consignor's exercise, preservation or enforcement
of any of its rights, remedies or options under this Agreement, including,
without limitation, reasonable fees of outside legal counsel; and the amount of
all such expenses shall, until paid, bear interest at the rate set forth in
Section 3 hereof and be an obligation secured by any collateral. Consignor shall
provide prior notice to Customer as to any legal fees and related expenses that
will be charged to Customer for the preparation and/or negotiation of any
amendments to this Agreement or any other agreements relating to this Agreement.



Additional Definitions

.





"Business Day" means each and every day other than Saturdays, Sundays and days
on which Consignor is closed by virtue of a national holiday or a holiday in the
State of Rhode Island.



"Consignment Period" means, with respect to the consignment of commodities based
upon a Fixed Consignment Fee, the period beginning on the Drawdown Date and
ending on the day which numerically corresponds to such date one, two or three
months (or such other period, if agreed to by the Consignor) thereafter (or, if
such month has no numerically corresponding day, on the last Eurodollar Business
Day of such month), as the Customer may select in its notice provided pursuant
to Section 3 hereof; provided, however, that:



(a) Consignment Periods commencing on the same date for consignments of
consigned commodities comprising part of the same consignment shall be of the
same duration, and



(b) if such Consignment Period would otherwise end on a day which is not a
Eurodollar Business Day, such Consignment Period shall end on the next following
Eurodollar Business Day; provided, however, that if such next following
Eurodollar Business Day is the first Eurodollar Business Day of a calendar
month, such Consignment Period shall end on the next preceding Eurodollar
Business Day.



"Drawdown Date" means the date on which any consignment under this consignment
facility is made or is to be made and the date on which any consignment under
this consignment facility is converted or continued in accordance with Section 3
hereof.



"Eurodollar Business Day" means any day on which commercial banks are open for
international business (including dealings in dollar deposits) in London.



"Fixed Consignment Fee" means a consignment fee calculated in accordance with
the provisions of Paragraph 3(b) hereof.



"Floating Consignment Fee" means a consignment fee calculated in accordance with
the provisions of Paragraph 3(a) hereof.



13. Miscellaneous. (a) The rights of Customer under this Agreement may not be
assigned without the prior written consent of Consignor. All covenants and
agreements of Customer contained herein shall bind Customer, its successors and
assigns, and shall inure to the benefit of Consignor, its successors and
assigns.



(b) Customer agrees to indemnify and hold harmless Consignor from and against
any third-party claims, actions and suits resulting from: (i) any actual or
proposed use by Customer of the commodities consigned, delivered or sold to
Customer by Consignor; or (ii) Customer's violation of any environmental law or
release or threatened release of any hazardous materials (including, but not
limited to claims with respect to wrongful death, personal injury or damage to
property); in each case including, without limitation, Consignor's reasonable
fees and disbursements of counsel incurred in connection with any such
litigation or other proceeding; provided, however, that Consignor shall not be
entitled to indemnification if: (i) a court of competent jurisdiction finally
determines (all appeals having been exhausted or waived) that Consignor acted in
bad faith or with willful misconduct; (ii) if Consignor has not provided
Customer with prompt notice of a claim, action or suit; or (iii) if Consignor
has settled any claim or compromised any of Customer's rights without the
consent of Customer. The provisions of this subsection shall survive payment or
satisfaction of payment of all amounts owing by Customer with respect to the
obligations hereunder and the termination of the obligations of Consignor
hereunder.



(c) This Agreement shall be governed by and construed under Rhode Island law. If
any provision of this Agreement is held to be invalid, illegal or unenforceable,
the validity of all other terms shall not be affected thereby. Customer submits
to the jurisdiction of the courts of Rhode Island and of any federal court
located in such state, as well as to the jurisdiction of all courts from which
an appeal may be taken from such courts, for the purpose of any suit, action or
proceeding arising out of the breach by Customer of any of its obligations under
this Agreement, and expressly waives any and all objections it may have as to
venue in any of such courts and agrees that service of process may be made on
Customer by mailing a copy of the summons to the address of Customer on the
books and records of Consignor. CUSTOMER WAIVES TRIAL BY JURY IN CONNECTION WITH
ANY SUIT OR ACTION ARISING OUT OF OR CONCERNING ITS OBLIGATIONS IN CONNECTION
WITH THIS AGREEMENT.



(d) All communications hereunder shall be in writing and shall be mailed by
certified mail, return receipt requested, by overnight courier, by confirmed
telecopier or by hand to the address of Consignor or Customer provided above, as
applicable, or to such other address as the parties may provide to each other.
Notices shall be deemed effective three (3) days after deposit in the mail, if
sent by certified mail; the next business day, if sent by overnight courier;
upon confirmation, if sent by confirmed telecopier; and upon delivery, if sent
by hand.



(e) This Agreement and any amendments hereto may be executed in multiple
counterparts, each of which shall deemed to be an original, but all of which
together shall constitute one and the same instrument. Facsimile signatures will
be considered original signatures.



IN WITNESS WHEREOF, the parties have executed this Agreement the day and year
first above written.



TECHNITROL, INC.



By: /s/ Drew A. Moyer

Name: Drew A. Moyer

Title: CFO and Senior Vice President



 

AMI DODUCO, INC.



By: /s/ Drew A. Moyer

Name: Drew A. Moyer

Title: General Manager and Senior Vice President



SOVEREIGN PRECIOUS METALS, LLC



By: /s/ Phyllis Casey

Name: Phyllis Casey

Title: Vice President

